ON PETITION FOR REHEARING
BLASS, Justice,
concurring.
I concur in the result reached by the majority, but feel obliged to observe that one cannot lay out a subdivision, sell lots in it bordering on its streets, and then close the streets, at least not without the consent of the owners of the lots. Neither can one convey to anyone else such a right. This basic, simple, axiomatic legal truth is the source of the lot owners’ right, not the language of the deed to Suman. Being patent and self-evident, no recitation of authority is necessary to support this fact. I am distressed that this plain and simple concept is not recognized in the majority opinion nor in the other concurring opinion. I concur in Justice Robertson’s view that the record clearly shows, also, that the street involved had become a public way by prescription. We seem to have forgotten that this is an action for injunction, after all, and not a confirmation of title.
For these and other reasons it seems abundantly clear to me that the chancellor was correct in declining to grant the requested injunction and that a rehearing should be denied.
PRATHER, J., joins this opinion.